              Case 1:21-cr-00472-KPF Document 41 Filed 08/13/21 Page 1 of 2
                                                                                         Andrew M. J. Bernstein, Esq., Partner,
                                                                        Chair – White Collar Defense & Investigation Practice
                                                        1185 Avenue of the Americas | 31st Floor | New York, New York | 10036
                                                        T (212) 930 9700 | F (212) 930 9725 | abernstein@srf.law | www.srf.law




                                                                   August 13, 2021

BY ECF AND E-MAIL

Honorable Katherine Polk Failla
United States District Judge                                       MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007
E-mail: Failla_NYSDChambers@nysd.uscourts.gov

                             Re: USA v. Nadine Wade, 21-CR-472 (KPF)

Dear Judge Failla,

As the Court is aware, I am CJA appointed counsel for Nadine Wade, in the above-captioned matter. I
write to request permission for Ms. Wade to travel to Elka Park, New York on August 22, 2021, where
she will be attending a retreat.

Specifically, Ms. Wade will be traveling with her mother Ledria Simone Wade. At approximately 7:00
AM on Sunday August 22, 2021, Ms. Wade and her mother will drive to the Jupiter In Pisces retreat
located at 2016 Platte Clove Road, Elka Park, New York, 12427. That evening, Ms. Wade will drive
home to her New Jersey residence with an anticipated return time of 10:00 PM.

I have discussed this matter with Pretrial Services and the Government and neither party objects to these
requests.

If the Court requires any more information, please do not hesitate to reach out to my office.

Thank you.


                                                                   Respectfully Submitted,


                                                                   ____________________
                                                                   Andrew M. J. Bernstein
                                                                   Partner
                                                                   SICHENZIA ROSS FERENCE LLP
                                                                   Counsel for Nadine Wade
           Case 1:21-cr-00472-KPF Document 41 Filed 08/13/21 Page 2 of 2
Application GRANTED. Ms. Wade is permitted to travel to the above-
referenced location on August 22, 2021, and shall return to her New
Jersey residence on that same day.

Date:    August 13, 2021                 SO ORDERED.
         New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
